DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-18 are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither anticipates nor makes obvious an automatic breast pump system comprising an external shell sized and shaped to be received within the bra of a user, a pump mechanism, a controller and a conduit; the pump mechanism, the controller and the conduit configured within the external shell; wherein the pump mechanism is configured to provide a suction pressure, the controller associated with the pump mechanism and configured to control pump function, the conduit for transporting milk pumped from a breast, wherein the controller is responsive to a milk flow within the conduit and provides automatic, real time adjustments to maintain a target pressure within the conduit of the breast pump system in response to the milk flow in the conduit. In the present case, the phrase “responsive to milk flow” has been interpreted to correspond to the operations of the controller as characterized by PGPub ¶ 0306 as indicated by applicant in the appeal brief dated 10/19/2021 (see Pg. 3 of appeal brief). That is to say, such a claimed 
	In the present case, the closest prior art of record comprises Kelly et al. (USPGPub 2008/0177224) in view of Khalil et al. (USPGPub 2013/0023821) above, and further in view of Silver et al. (USPGPub 2011/0071466). However, Silver et al. discloses a pressure sensor for detecting pressure and not a detection of flow. Furthermore, the sensor of Silver et al. is configured for sensing pressure in the portion of the breast pump system configured to receive the breast and not a portion of the conduit isolated from the portion of the breast pump system configured to receive the breast. Relevant prior art in the present case includes Okaguchi (USPGPub 2017/0143879), Greter et al. (USPN 6,547,756), and Grabenkort et al. (USPGPub 2008/0009815). Additional notable prior art includes Hill et al. (USPGPub 2018/0296741), Kim et al. (USPGPub 2020/0375839), Bartlett et al. (USPGPub 2020/0078503), and Mathew et al. (USPGPub 2021/0393861).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783